ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_02_FR.txt. OPINION INDIVIDUELLE DE M. AMMOUN,
VICE-PRÉSIDENT

1. Le Conseil de sécurité ayant demandé à la Cour internationale de
Justice, dans le cadre de la compétence consultative de celle-ci, un avis
autorisé au sujet des conséquences juridiques du maintien de la présence
de Afrique du Sud en Namibie (ancien Sud-Ouest africain) nonobstant
la révocation en 1966 du mandat-tutelle que la Société des Nations
avait confié à cette puissance en 1920, la Cour a été appelée à se pro-
noncer, pour la première fois en ce qui concerne certains principes
fondamentaux du droit des gens, sur un certain nombre de problèmes
que soulève ia demande d’avis. Ce sont, en particulier, la souveraineté
des peuples dépendants, l'institution du mandat, sa nature et ses fins,
le droit des peuples à disposer d’eux-mémes et la décolonisation, l'égalité
entre les nations et entre les individus, la discrimination raciale traduite
dans la doctrine de l'apartheid en Afrique du Sud et en Namibie, enfin
l’ensemble des droits de l’homme et leur caractère universel impératif.

Toutes ces notions sont la manifestation d’un droit international
nouveau, conséquence de l’évolution sociale et politique irréversible du
monde moderne. La Cour, dans son avis, ne les a pas éludées. Elle ne
leur a pas toujours donné, cependant, à mon avis, les développements
de droit qu’elles exigent.

D'autre part, les motifs et l'énoncé du dispositif ne me semblent pas
suffisamment explicites et concluants quant à la définition juridique de
la présence sud-africaine en Namibie et aux obligations qui en découlent
pour les Etats.

C’est pourquoi j'ai cru devoir émettre la présente opinion individuelle
en vue d'apporter à l’avis, dont je partage les vues, un appui supplé-
mentaire, quelque modeste qu’il soit.

2. La République d'Afrique du Sud, qui s'était prévalue, entre autres
Etats, de l’article 66 du Statut de la Cour, pour fournir des renseigne-
ments à l’occasion de la demande d’avis, s'était présentée comme une
partie à un différend l’opposant à la majorité des Etats qui avaient
participé au vote des résolutions de l’Assemblée générale des Nations
Unies et du Conseil de sécurité relatives à la Namibie. À ce titre, elle
avait sollicité l'autorisation de désigner un juge ad hoc appelé à participer
avec les membres de la Cour au prononcé de l’avis.

Après avoir rejeté la requête de l’Afrique du Sud par une ordonnance
rendue le 29 janvier 1971 à la majorité des voix, la Cour l’a expliqué

55
68 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

notamment par l’absence d’un différend entre parties. Pour que soit
désigné un juge ad hoc, il aurait fallu non seulement qu'il y ait un différend,
mais que l’une des parties à ce différend n’ait pas un juge de sa nationalité
sur le siège, alors que l’autre en avait un. Quelle serait en l’espèce cette
autre partie? Les Etats qui ont voté contre l’Afrique du Sud? Mais alors
ceux qui se sont prononcés en sa faveur font avec elle cause commune
aux termes de l’article 31 du Statut de la Cour et, comme tels, ils sont
déjà représentés. Dans ces conditions, passer outre et autoriser l'Afrique
du Sud à désigner un juge ad hoc aurait été à l'encontre de la’ règle de
l'égalité que le Statut de la Cour a voulu justement sauvegarder par
l'institution du juge ad hoc. Cela exclut, à plus forte raison, tout pouvoir
discrétionnaire que l’on voudrait déduire de l'article 68 du Statut de
la Cour; car celle-ci ne peut, sous couvert d’interprétation, violer la règle
de base et la raison d’être de cette institution. De toute façon, si opinion
de Ja minorité avait été acceptée, la Cour aurait dû, à mon avis, autoriser
la désignation d’un juge ad hoc tant pour l'Afrique du Sud que pour la
Namibie. La personnalité juridique de la Namibie aurait été ainsi judi-
ciairement reconnue, et la Namibie aurait figuré pour la première fois
dans une instance internationale !.

La Namibie, même du temps où elle était réduite à l’état de colonie
allemande ou qu'elle était soumise au mandat sud-africain, possédait
une personnalité juridique que seul le droit ancien lui déniait. Elle n’était
considérée par les puissants du jour que comme une expression géo-
graphique empruntant son nom à la position la localisant dans le sud-
ouest du continent africain. Elle n’en constituait pas moins un sujet de
droit distinct de PEtat allemand, possédant la souveraineté nationale
mais n’en ayant pas l’exercice. L'institution du mandat, à plus forte
raison, n’entrainait pas l'annexion du pays qui y fut soumis, ainsi que
la Cour l’a précisé en se reportant à son avis précédent du 18 juillet
1950. La souveraineté, qui est inhérente à tout peuple, comme la liberté
est inhérente à tout être humain, n'avait donc pas cessé d’appartenir
au peuple sous mandat. Elle était simplement dépouillée pour un temps
de ses moyens et de sa liberté d'expression. Le général Smuts, premier
ministre de l’Union sud-africaine, le reconnaissait déjà dans son étude
sur la future institution du mandat ?. Parties bénéficiaires aux accords
de mandat par voie de représentation, certains des peuples qui allaient
y être soumis devaient en conséquence être consultés sur le choix du
mandataire. C’est ce que stipulait le paragraphe 4 de l’article 22 du
Pacte pour les peuples détachés de l’Empire ottoman. Il est vrai que la
commission d'enquête, réduite à ses seuls membres américains, King et

1 Ce n’est qu’à titre d’observateur que la Namibie a été admise à la Commission
économique des Nations Unies pour l'Afrique.
2 The League of Nations: A Practical Suggestion.

56
69 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

Crane, procéda à une consultation au Liban, en Syrie, en Palestine et en
Irak, la Grande-Bretagne et la France ayant décliné l’invitation d’y
participer du président américain Woodrow Wilson parce qu’elles
s'étaient entendues pour l’attribution des mandats et qu’elles se trouvaient
déjà sur place. La majorité des populations consultées réclama l’indépen-
dance immédiate. Le droit des peuples à disposer d'eux-mêmes n’était pas
encore mûr. Les quatre pays mentionnés ne devaient obtenir leur in-
dépendance qu’à la suite de la deuxième guerre mondiale.

L'opinion de Paul Fauchille, écrivant en 1922, n’est à retenir qu’à titre
historique, dépourvue qu’elle est aujourd’hui de toute pertinence. «Il
paraît bien [avançait-il] que tandis que dans les mandats de la deuxième
et de la troisième catégorie, la pleine souveraineté est attribuée au
Mandataire, il y a dans les mandats de la première catégorie, comme dans
un protectorat proprement dit, partage de la souveraineté entre les
communautés ou nations indépendantes et le Mandataire !. » Fauchille
assimilait donc les mandats B et C aux colonies de son temps. Il concevait
un partage de souveraineté pour les mandats A, alors qu’il faut convenir
que la souveraineté est indivisible, comme la liberté, et que ne peut être
conçue qu’une distinction entre la possession de la souveraineté et son
exercice, Stoyanovsky, écrivant trois ans plus tard, voyait plus juste en
soutenant la thèse de la souveraineté virtuelle qui réside dans le peuple que
la domination ou la tutelle a dépossédé de son exercice ?. Telles étaient
aussi les vues de Paul Pic >.

Il est vrai que la qualité de peuple, reconnue par l’Assemblée générale
des Nations Unies dans sa résolution 2372 (XXII) du 12 juin 1968 au
peuple namibien, a été contestée par le Gouvernement sud-africain dans le
but de justifier, pour régner, la division au sein du pays, sous le vocable
afrikaans de l’apartheid, ou développement séparé. Mais le peuple
namibien, dont la Cour a admis à son tour l'existence et Punité dans le
présent avis, a affirmé lui-même sa personnalité internationale en entre-
prenant la lutte pour la liberté. L'Afrique du Sud s'étant opposée à la
réalisation des buts du mandat et à l’acheminement de la Namibie vers
l'indépendance et la jouissance de sa pleine souveraineté, celle-ci reprend
le combat. La légitimité de la lutte nationale namibienne a été reconnue
dans quatre résolutions de l’Assemblée générale * et dans la résolution
269 (1969) du Conseil de sécurité. Cette lutte s’aligne, par analogie, avec
celles entreprises par d’autres membres de la communauté internationale,
au cours de la première guerre mondiale, avant qu'ils ne fussent reconnus
comme Etats, tels que les peuples polonais, tchèque et slovaque; ou avec

1 Traité de droit international public, 1922, tome I, p. 298.

2 La théorie générale des mandats internationaux, 1925, p. 83 et suiv.

3 « Le régime des mandats d’après le traité de Versailles », Revue générale de droit
international public, 1923, 2° série, IV, n° 5, p. 334.

# Résolutions 2372 (XXII), 2403 (XXIED, 2498 (XXIV) et 2517 (XXIV).

57
70 NAMIBIE ($.-O. AFRICAIN) (OP. IND. AMMOUN)

le mouvement national français + tandis que la France était dominée par
l'Allemagne hitlérienne.

En droit, la légitimité de la lutte des peuples ne doit pas faire de doute,
car elle découle du droit de légitime défense inné dans la nature humaine
et consacré par l’article 51 de la Charte des Nations Unies. Et l’on sait
que la légitime défense peut être collective, associant, ainsi qu’il en est,
les autres peuples de l’Afrique, membres de l'Organisation de l'unité
africaine, au combat pour la liberté du peuple namibien. La Déclaration
universelle des droits de l’homme l’a également admis en soulignant, dès
le préambule, «qu'il est essentiel que les droits de l’homme soient protégés
par un régime de droit pour que l’homme ne soit pas contraint, en
suprême recours, à la révolte contre la tyrannie et l'oppression ».

La lutte du peuple namibien se situe ainsi dans le cadre du droit des
gens, d'autant plus que la lutte des peuples en général a été un des
éléments, sinon l'élément primordial, dans la formation de la règle
coutumière qui a conduit à la reconnaissance du droit de libre déter-
mination des peuples. Aussi aurais-je souhaité que la Cour eût fait
mention dans son avis de la lutte légitime du peuple namibien, à l'instar
de l'Assemblée générale et du Conseil de sécurité. Mais son silence à ce
sujet n'exclut pas son assentiment, du moment qu'elle s'est référée aux
résolutions pertinentes des deux autres organes des Nations Unies.

La Cour n’a pas fait mention de la décision de l'Assemblée générale
portant «que désormais le Sud-Ouest africain relève directement de la
responsabilité de l'Organisation des Nations Unies » (par. 4 de la résolution
de l’Assemblée générale 2145 (XXI)). Cela était à dire pour préciser la
nature des rapports entre l'Organisation internationale d’une part, la
Namibie et la République sud-africaine de l’autre. Elle n’a pas mentionné
non plus la création du Conseil des Nations Unies pour le Sud-Ouest
africain (par. 6 de ladite résolution), dénommé par la suite Conseil des
Nations Unies pour la Namibie par la résolution 2372 (XXII) et doté, par
la résolution 2248 (S-V), de compétences étatiques. Ces compétences, qui
devaient être assurées par l'Etat mandataire jusqu'à la déchéance du
mandat, habilitent le Conseil à exercer, au nom des Nations Unies, le
pouvoir législatif et l’autorité administrative en Namibie, ainsi que sa
représentation diplomatique et la protection diplomatique de ses ressor-
tissants. C’est cet organisme qui aurait été appelé, le cas échéant, à
désigner un juge ad hoc pour la Namibie, comme il aurait pu aussi
présenter à la Cour l'exposé écrit et l’exposé oral à l’instar du Gouverne-
ment sud-africain. Il n’a pas reçu toutefois la communication de l’article
66 l’y autorisant.

1 Ce sont les termes de L. Cavaré, Droit international public positif, tome IE,
2° éd., p. 334-335,

58
71 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

3. La révocation du mandat de l'Afrique du Sud sur la Namibie
décidée par l'Assemblée générale des Nations Unies se fonde sur trois
motifs qui figurent au paragraphe 5 du préambule de la résolution 2145
(XXI) du 27 octobre 1966, ainsi conçu:

« Convaincue que l'administration du Territoire sous mandat par
l'Afrique du Sud a été assurée d’une manière contraire au Mandat, à
la Charte des Nations Unies et à la Déclaration universelle des droits
de l'homme...»

L'Assemblée générale en était arrivée à cette décision après qu'elle eut
constaté, au paragraphe 8 du préambule de ladite résolution,

«que tous les efforts faits par l'Organisation des Nations Unies pour
amener le Gouvernement sud-africain à respecter ses obligations en
ce qui concerne l'administration du Territoire sous mandat et à
assurer le bien-être et la sécurité des autochtones du pays ont été
inutiles ».

La révocation du mandat a été ainsi expressément fondée sur trois
motifs touchant trois instruments internationaux de prime importance.
La Cour, en refusant, à juste titre, de discuter la validité formelle ou
intrinsèque des résolutions en cause, n'en a pas moins jugé nécessaire de
réfuter les arguments avancés à ce sujet par certains Etats. En le faisant,
elle devait porter en outre son examen sur chacun des trois motifs
énoncés par la résolution 2145 (XXI) justifiant la révocation du mandat
et entraînant l'illégalité de la présence en Namibie des autorités sud-
africaines devenue sans titre.

La Cour a examiné le premier motif consistant en la violation de
l’article 22 du Pacte de la Société des Nations et de l'article 2 de l'acte de
mandat aux termes duquel

«Le Mandataire accroîtra, par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat. »

La Cour ne pouvait se contenter de constater la violation de cette
obligation par le mandataire. Elle est en effet conviée à dégager les consé-
quences juridiques de la présence illégale de l'Afrique du Sud en Namibie,
et ces conséquences diffèrent en nature et en nombre suivant qu'il y a eu
violation des textes relativement limités que sont les instruments du
mandat, ou violation des obligations découlant de la Charte constitution-
nelle des Nations Unies et de la Déclaration universelle des droits de
l'homme.

D'autre part, les principes et les buts des Nations Unies s'imposent à
tous les organes de celles-ci: à l'Assemblée générale, au Conseil de
sécurité et, tout autant, à la Cour internationale de Justice, comme aussi
à chacun des Etats Membres.

Or l'on nous dit que ces principes ont été violés, que ces buts ont été

59
72 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

gravement négligés. Et, tandis que les organes politiques ont rempli
leurs obligations en dénonçant et condamnant ces violations et cette
grave négligence, la Cour internationale de Justice se devait de remplir
les siennes en ne fermant pas les yeux sur des agissements affectant les
principes et les droits dont la défense lui incombe.

Enfin, la Cour ne pouvait pas rester témoin impassible face à l'évolution
du droit des gens moderne qui se poursuit aux Nations Unies par la mise
en œuvre et l’extension à l’ensemble du monde des principes d'égalité,
de liberté et de paix dans la justice, inscrits dans la Charte et la Décla-
ration universelle des droits de l’homme.

La Cour ne légifère pas. Elle dit le droit. Mais un droit qui se dégage
du progrès humain, et non un droit révolu, vestige des inégalités humaines
de la domination et du colonialisme qui ont sévi dans les rapports inter-
nationaux jusqu’au début du siècle, et qui disparaissent, grâce à la lutte
des peuples et à l’extension, jusqu'aux confins du globe, de la cornmu-
nauté humaine universelle.

Aussi la Cour n’a-t-elle pas omis d’aborder, outre la violation des
stipulations du mandat, les deux autres motifs de sa révocation. En se
référant, comme la résolution 2145 (XXT), à la Charte des Nations Unies
et à la Déclaration universelle des droits de l’homme, la Cour a affirmé
le caractère impératif du droit des peuples à disposer d'eux-mêmes,
ainsi que des droits de l’homme dont elle a dénoncé la violation par les
autorités sud-africaines. Son raisonnement et ses conclusions, auxquels
j'ai dit que j’adhére, me paraissent cependant compatibles avec des
explications complémentaires qui, exprimées dans les opinions indivi-
duelles, sont de nature à renforcer lesdites conclusions.

4. En ce qui concerne la survivance du mandat après la dissolution de
la Société des Nations et la prise en charge du contrôle de l’administra-
tion du mandataire par l'Organisation des Nations Unies que la Cour a
justifiées par des arguments juridiques tirés de la considération des buts
et objets du mandat à la lumière des textes et des travaux préparatoires,
ainsi que de l'analyse des articles pertinents de la Charte, renvoyant aux
avis et à l'arrêt antérieurs (avis de 1950, 1955 et 1956 et arrêt de 1962), je
voudrais ajouter une considération générale qui me paraît indispensable,
se rattachant à la nature même de l'institution du mandat-tutelle et à sa
place dans l’évolution de humanité.

Des historiens ! ont esquissé le tableau de la marche ascensionnelle de
l’homme, depuis l’homo sapiens apparu sur la face du globe en premier
lieu au Proche-Orient dans ce qui a été Ja Terre de Chanaan, jusqu'aux
plus grands penseurs et, plus spécialement, tout au long de l’histoire du

1 Voir en particulier H. G. Wells, Outline of History.
60
73 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

progrès social, depuis l'antique esclavage jusqu'à la propension humaine
inéluctable et irréversible vers l'égalité et la liberté. Cette marche est
comme le temps. Elle ne s'arrête pas. Nul ne saurait s'y opposer longtemps.
Les textes, que ce soient les lois, les constitutions, les déclarations, les
pactes ou les chartes. ne font que la définir et en marquer les étapes
successives. Ils en sont la simple constatation. C’est dire que les droits
dont jouissent progressivement les hommes et les peuples sont bien moins
le résultat de ces textes que du progrès humain qu'ils attestent.

L'institution de la tutelle, succédant à la colonisation, et précédant
et préparant l'indépendance souveraine, s'inscrit dans cette marche
ascensionnelle. La conception de la tutelle a pris naissance à l'une de ces
étapes, en 1920; elle devait prendre fin à l'étape suivante. Les dispositions
de l'article 22 du Pacte, les termes des actes de mandat, qu'ils définissent
les buts de la tutelle ou déterminent l’aide aux peuples attardés afin qu'ils
rejoignent l'avant-garde constituée par les peuples plus évolués, traduisent
cette mouvante réalité. Woodrow Wilson, et même le général sud-africain
Smuts et le ministre français Simon, étaient imprégnés de cette vérité
quand ils avouaient que le mandat a une fin ou est révocable. Aussi,
revenant aux arguments développés dans l'avis, j'aurais souhaité que la
révocabilité du mandat, qui a été si fortement contestée. ait été plus
amplement justifiée par la nature de la tutelle. et en considération du
contexte universel dans lequel elle s'inscrit. De par sa nature et en vue
de ses fins, le mandat-tutelle ne pourrait en conséquence durer au gré
de celui qui n'en avait que la charge ou la garde. Sa révocation, décidée
erga omnes, en raison de son caractère institutionnel objectif, par l'As-
semblée générale représentant la communauté internationale depuis que
ne la représente plus la Société des Nations, s'impose à l'extrême petit
nombre d'Etats qui s'y sont opposés ou se sont abstenus de lapprouver
en exprimant des doutes ou des réserves. Comment le mandat sud-
africain, avec ses organes et ses structures, devenu caduc pour la majorité
quasi unanime des Etats, subsisterait-il pour quelques autres? Une
institution est un être de raison qui existe ou n'existe pas, mais ne peut
tout à la fois être et ne pas être. Cela serait non moins étrange qu'un
Etat admis à la majorité Membre des Nations Unies qui le deviendrait
pour les uns et non pour les autres.

5. Le droit des peuples à disposer d'eux-mêmes a été enfin reconnu
par la Cour au paragraphe 52 de l’avis. Il y est notamment dit:

«En outre, l'évolution ultérieure du droit international à l'égard
des territoires non autonomes, tel qu’il est consacré par Ja Charte des
Nations Unies, a fait de l'autodétermination un principe applicable
à tous ces territoires … Une autre étape importante de cette évolution
a été la déclaration sur l'octroi de l'indépendance aux pays et aux

61
74 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

peuples coloniaux (résolution 1514 (XV) de l’Assemblée générale en
date du 14 décembre 1960) applicable à tous les peuples et à tous les
territoires «qui n’ont pas encore accédé à l'indépendance ».

L'avis ne manque pas de force persuasive. Il en eût eu encore davantage
s’il avait remonté la voie qui a conduit ce droit des peuples à faire ainsi
son entrée dans le droit des gens positif, et déterminé quels en ont été les
éléments constitutifs dans leur intégralité. Je fais allusion en particulier a
la lutte des peuples pour la liberté et l'indépendance qui se déroule depuis
qu'il y a des peuples conquérants et dominateurs, et des peuples soumis,
mais insoumis. Pour nous limiter aux temps modernes, citons les déclara-
tions historiques proclamées dès la fin du XVIII siècle, les dispositions
des chartes et des pactes modernes, depuis la charte de l'Atlantique et la
Charte des Nations Unies, jusqu’au pacte de Bogota et à celui de l’Orga-
nisation de l'unité africaine, les déclarations renouvelées de Bandoung
et des pays non alignés de Belgrade et du Caire, la déclaration 1514 (XV)
de l’Assemblée générale des Nations Unies, enfin les deux déclarations
solennelles qui ont clôturé l'œuvre des Nations Unies au cours des
vingt-cinq premières années de son existence: la déclaration 2625 (XXV)
adoptée à l’unanimité le 24 octobre 1970, relative aux principes du droit
international touchant les relations amicales et la coopération entre les
Etats conformément à la Charte, et la déclaration 2627 (XXV} adoptée
le même jour à l’occasion du 24° anniversaire de l'Organisation des
Nations Unies. Ces actes internationaux ou universels auraient-ils vu
le jour sans la lutte héroïque des peuples aspirant du plus profond
d'eux-mêmes à la liberté et à l'indépendance? S'il est une «pratique
générale» pouvant, de façon incontestable, créer le droit aux termes
de Particle 38, paragraphe | b), du Statut de la Cour, c’est bien celle
que constitue l’action consciente des peupies eux-mêmes luttant avec
détermination. Cette lutte se poursuit pour affirmer, une fois de plus,
le droit de libre disposition, notamment en Afrique australe, et plus
spécialement en Namibie. En sorte qu'on doive reconnaître que le droit
de libre disposition des peuples, avant d’être inscrit dans les chartes
non octroyées mais enlevées de haute lutte, avait d’abord été écrit
douloureusement, avec le sang des peuples, dans la conscience enfin
réveillée de l'humanité. Et sans ces mêmes peuples, principalement d’Asie
et d'Afrique, qui ont afflué, depuis la deuxième guerre mondiale, dans la
nouvelle organisation internationale, première organisation de caractère
universaliste, aurait-on enregistré ce nombre imposant de déclarations
et de résolutions qui ont traduit dans le droit et imposé aux rapports
internationaux rénovés les grands principes qu'ils avaient contribué a
consacrer?

Quant à la « pratique générale » des Etats, à laquelle on a traditionnel-
lement recours pour constater l’éclosion du droit coutumier, elle a acquis,

62
75 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

quant au droit des peuples à disposer d'eux-mêmes, une extension plus
que « générale », une extension universelle, depuis qu’elle a été consacrée
par la Charte des Nations Unies (art. 1°", par. 2, et art. 55) et confirmée
par les textes dont il vient d’être fait mention, pactes, déclarations,
résolutions, qui ont réuni, dans leur ensemble, l’unanimité des Etats sur
le droit impératif de libre disposition des peuples. Il n’est pas un Etat,
faut-il le souligner, qui n’ait, au moins une fois, apposé sa signature sur
Pun ou l’autre de ces textes, ou ne l’ait appuyé de son suffrage. La
rectitude et la fermeté de cette pratique sont prouvées, de surcroît, par
le grand nombre des Etats — non moins de cinquante-cing — qui,
depuis la consécration par la Charte du droit à l’autodétermination, en
ont bénéficié, après avoir déterminé par la lutte et les revendications de
leurs peuples, son établissement définitif dans la théorie comme dans la
pratique du droit nouveau. Si des doutes avaient subsisté à cet égard
dans l'esprit des Etats Membres des Nations Unies, ils ne se seraient pas
déterminés à proclamer la légitimité de la lutte des peuples — en l’espèce
le peuple namibien — en vue de la réalisation du droit à l’autodétermina
tion. Si la reconnaissance de ce droit en tant que norme juridique n’est
pas encore admise dans la pratique de certains Etats, rares il est vrai,
pas plus que dans les écrits de certains juristes encore plus rares, l’attitude
des premiers s’explique par le souci de leurs intérêts traditionnels, et celle
des seconds par une sorte de respect extrême pour des postulats implantés
de longue date dans le droit international classique. Le droit est un acte
vivant, non un palmarès glorieux des auteurs du passé, dont l’œuvre
impose certes le respect, mais auxquels on ne peut supposer, de grands
esprits exceptés, une vision de l’avenir telle qu’il leur soit possible de voir
toujours au-delà de leur temps. Tout montre combien il est difficile de se
libérer des servitudes d’un passé qu’on a vécu soi-même et des traditions
pour lesquelles on n’avait que des égards. Il faut donc voir une page
d'histoire à tourner dans l'attachement à un droit révolu qui dénie aux
résolutions des Nations Unies l’autorité dont la Charte les a revêtues et
qu'a renforcée la volonté quasi unanime des peuples du monde; volonté
autrement plus décisive que celle des cinq ou six puissances qui affir-
maient des conceptions contraires en se prévalant d’un droit de représenta-
tion dont elles doivent avouer l’absence de fondement juridique. Aussi
les faits ont-ils eu raison des ultimes résistances et l’on peut voir dans les
deux dernières phrases du paragraphe 52 de l’avis une allusion, peut-être
trop discrète, à cette lutte, avis qui met en tout cas le point final à Ia
question.

6. La violation des droits de l'homme n’a pas pris fin sous quelque ciel
que ce soit; il suffit pour s’en rendre compte de consulter les archives dela
Cour européenne des droits de l’homme, de la Commission des droits de
l'homme des Nations Unies, de la Commission internationale de juristes,
voire de lire la presse mondiale. Les violations de la liberté individuelle
et de la dignité humaine, la discrimination raciale, sociale ou religieuse

63
76 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

qui constitue la plus grave des violations des droits humains puisqu'elle
en annihile la double base que sont l'égalité et la liberté, résistent toutes
encore aux courants de libération dans chacun des cinq continents. Ce
n'est certes pas une raison pour clore les yeux sur le comportement des
autorités sud-africaines. Les faits évoqués devant la Cour en rapport
avec la demande d’avis consultatif ne peuvent être ignorés du moment
que leur examen importe à la détermination des conséquences juridiques
de la présence illégale de l'Afrique du Sud en Namibie.

L'avis fait formellement état de la Déclaration universelle des droits
de l’homme. Il aurait gagné à traiter expressément du caractère com-
minatoire de certains de ces droits mis en cause par les agissements de
l'Afrique du Sud, et dont il a admis ce caractère en en retenant la violation
aux paragraphes 130 et 131.

Dans son exposé écrit, le Gouvernement français, faisant allusion aux
obligations du mandat accepté par Afrique du Sud, à celles qu'elle a
assumées en devenant Membre des Nations Unies, et aux normes énon-
cées dans la Déclaration universelle des droits de l'homme, a déclaré
qu'il ne fait pas de doute que le Gouvernement de l’Afrique du Sud a très
réellement et systématiquement contrevenu à ces règles et à ces obligations.
Mais il a objecté à propos de la mention faite par la résolution 2145 (XXI)
de la Déclaration universelle des droits de l’homme, que le manquement
aux normes qui y sont inscrites ne peut, de toute évidence, déclencher la
sanction de la révocation du mandat, le texte de cette déclaration n’ayant
pas un caractère conventionnel liant les Etats.

Quoique les énonciations de la Déclaration ne soient pas obligatoires
en tant que convention internationale selon l’article 38, paragraphe 1 a),
du Statut de la Cour, elles peuvent lier les Etats en vertu de la coutume
aux termes du paragraphe | b) du même article, soit qu’elles aient
constitué une codification du droit coutumier, ainsi qu’il a été dit dans
Pavis pour l’article 6 de la convention de Vienne sur le droit des traités,
soit qu’elles aient acquis force de coutume par une pratique générale
acceptée comme étant le droit, selon les termes de l’article 38, para-
graphe | 5). Un droit qui est certes à considérer comme une norme
coutumière obligatoire antérieure à la Déclaration universelle des droits
de l’homme et que celle-ci a codifiée, est le droit à l'égalité, droit que l’on
s'accorde à considérer, depuis les temps les plus anciens, comme inhérent
à la nature humaine.

L'égalité que réclament les Namibiens et d’autres peuples de toutes
teintes, résultat de longues luttes tendant à la traduire dans les faits, nous
intéresse au plus haut point parce quelle est, d’une part, le fondement
d’autres droits de l’homme qui n’en sont que les corollaires et, d’autre
part, parce qu’elle exclut naturellement la discrimination raciale et
l'apartheid, qui sont les plus graves des faits reprochés à I’ Afrique du Sud,
comme aussi à d’autres Etats. Les explications que je lui consacre ne

64
77 NAMIBIE (S.~O. AFRICAIN) (OP. IND. AMMOUN)

sauraient donc nullement être considérées comme exagérées ou dis-
proportionnées.

Ce n'est pas par pure coincidence que figure dans l'article premier de la
Déclaration universelle des droits de l'homme le principe primordial,
ou vérité première, ainsi libellé: « Tous les hommes naissent libres et
égaux en dignité et en droits.»

De ce principe premier découlent la plupart des droits et libertés.

De tous les droits de l'homme, le droit à l'égalité est, de loin, le plus
important. Il est aussi le plus anciennement reconnu comme un droit
naturel; on peut même dire que la doctrine du droit naturel a vu le jour
dans l’antiquité avec la conception de l'égalité humaine comme premier
élément. Elle est de droit naturel depuis Zénon de Sidon ' et ses premiers
disciples. Les origines du concept de l'égalité humaine se rattachent a
des pays hors d'Europe, comme s'y rattachent aujourd'hui ses plus
ardents défenseurs. Comme le christianisme qui en a repris les données,
la philosophie zénonienne reflétait la révolte des humbles et des opprimés.
«La liberté stoïque », nous enseigne Hegel dans la Phénoménologie de
l'esprit, « a surgi dans un temps de peur et d'esclavage ». L'égalité n'était pas
du goût des Grecs jusques et y compris le temps de Platon et d'Aristote,
qui trouvaient des mots pour justifier l'inégalité et l'esclavage *. Alors
que pour les stoïciens, «on n'est esclave ni par nature, ni par conquête »,
Quand Zénon mourut, son œuvre était achevée et la notion d'égalité
définitivement accueillie et répandue dans le monde de ce temps par ses
disciples *, lointains précurseurs des philosophes du XVIII® siècle. Deux
courants s'étaient établis sur les deux bords opposés de la Méditerranée:
un courant gréco-romain illustré par Epictète, Lucain. Cicéron, Marc-
Aurèle; et un courant asiatique et africain, passant par les moines du
Sinaï et saint Jean Climaque, Alexandrie avec Plotin et Philon le Juif,
Carthage qu'illustra à nouveau saint Augustin, les deux courants se
rejoignant en Espagne avec Sénèque. La philosophie stoïcienne, semant

 

 

' Selon Diogéne Laérce, une statue lui fut élevée dans cette ville, de même qu'à
Athènes où il était allé enseigner et y fonda l'école qui porta d'abord son nom, puis
celui d'école stoïcienne.

= Pour Aristote, la raison constitue un privilège dont certains, par exemple les
esclaves, sont privés. Ses conseils à son élève Alexandre qui n'était pas encore le
Grand, “étaient de traiter les Grecs en familiers, les Barbares comme des animaux »...

Et pourtant les Barbares n'avaient-ils pas déjà sondé l'espace, prédit les éclipses et
baptisé les signes du Zodiaque; divisé le temps en mois, en semaines; inventé
l'alphabet; et n'allaient-ils pas bientôt donner au monde la première philosophie
vraiment humaine, celle fondée sur l'égalité?

> G. Rodier, Erudes de philosophie grecque, 1969, p. 231.

Les disciples de Zénon furent, en grand nombre, ses compatriotes: Zénon,
second du nom, et Beethus, tous deux également de Sidon: Antipater, de Tyr;
Apollonios, également de Tyr; Chrysippe, de la Chypre phénicienne; Herillos, de
Carthage; Caton, d'Utique; Persée, compatriote et ami de Zénon; Posidonios, de
Hamah de Syrie, étape phénicienne vers Babylone; Diogéne, de Babylone; Panetios,
élève d'Antipater de Tyr, né à Rhodes, lieu de rencontre phénico-grec comme Chypre,
où Cicéron et Pompée vinrent suivre son enseignement.

65
78 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

pour la première fois dans l’histoire de l'humanité les germes de légalité
entre les hommes et entre les nations, influença les plus grands jurisconsul-
tes romains, d’origine phénicienne, Papinien et Ulpien, puis les docteurs
du christianisme !, à travers lesquels elle se perpétua jusqu’au siècle des
philosophes 2. Le terrain était préparé pour l’œuvre législative et constitu-
tionnelle qui débuta avec les premières déclarations de droits en Amérique
et en Europe, se continua avec les constitutions du XIX® siècle, pour
aboutir finalement, dans le droit des gens positif, aux chartes de San
Francisco, de Bogota et d’Addis-Abéba, ainsi qu’à la Déclaration univer-
selle des droits de l’homme, que sont venues confirmer les multiples
résolutions des Nations Unies et, en particulier, les déclarations solennel-
les précitées de l’Assemblée générale 1514 (XV), 2625 (XXV) et 2627
(XXV). La Cour vient de l’affirmer à son tour.

7. La Charte a consacré légalité en termes encore plus formels que
ceux relatifs au droit de libre disposition des peuples, en proclamant dans
le préambule la foi des Nations Unies dans l’égalité des nations, grandes
et petites, et en déclarant à l’article 2, alinéa 1, que « L'Organisation est
fondée sur l'égalité souveraine de tous ses Membres». L'Assemblée
générale eut maintes fois l’occasion d'affirmer le droit à l'égalité et les
droits fondamentaux qui en dérivent. Il en a été ainsi chaque fois que
l'Assemblée générale, retenant sa compétence nonobstant la prétention
des Etats que ces droits, n'étant pas sanctionnés par le droit international,
relevaient de leur compétence nationale. L’Afrique du Sud s’est ainsi
régulièrement prévalue de sa compétence interne, déniant celle des
Nations Unies, lorsqu'elle a été accusée depuis 1946, session après session,
de pratiquer l'apartheid en violation du droit à l'égalité. Les résolutions
successives de l’Assemblée générale rejetant la thèse sud-africaine
impliquaient que l’égalité et les droits fondamentaux violés par l'apartheid
constituent des obligations placées sous la protection de la loi inter-
nationale et rentrent comme telles dans la compétence des Nations
Unies.

Tout dernièrement, le 26 mai 1971, le Comité spécial sur l'apartheid
décidait de s'opposer à tout dialogue avec l’Afrique du Sud qui ne com-
porterait pas la reconnaissance préalable de l’égalité à la population noire.

1 Bertrand Russel! écrit dans son ouvrage History of Western Philosophy, p. 275-
276: « By nature, the stoics held, all human beings are equal ... Christianity took
this part of the stoic teachings. »

2 Pour cette éclosion du concept de l’égalité en terre phénicienne, son adoption
par le monde gréco-romain et je christianisme, son développement à travers les
tribulations des temps, on peut consulter notamment, outre Bertrand Russell déja
cité, Emile Bréhier, Histoire de la philosophie, tome 2, p. 228 et 234; Rodis-Lewis,
La morale stoicienne, p. 11 et 74; G. Rodier, Etudes de philosophie grecque, p. 219,
220 et 231; Fritz Schulz, History of Roman Legal Science, p. 67; Ernest Renan,
Histoire des origines du christianisme.

66
79 NAMIBIE (S.-O, AFRICAIN) (OP. IND. AMMOUN)

Au surplus, comment ne pas admettre comme obligatoires des principes
et des droits qu’il est légitime de défendre les armes à la main, ainsi qu’en
a convenu la communauté internationale? C’est ce que n’ont cessé d’affir-
mer l’Assemblée générale et le Conseil de sécurité depuis 1966, en pro-
clamant la légitimité de la lutte du peuple namibien et de tous autres
peuples dépendants pour la défense de leurs droits. De plus, dans sa
résolution 2396 (XXIII) du 2 décembre 1968, l’Assemblée générale, se
référant expressément aux droits de l’homme et à la lutte pour leur mise
en Œuvre,

« Réaffirme sa reconnaissance de la légitimité du combat que mène
la population de l'Afrique du Sud pour assurer la jouissance des
droits de l’homme sans exception. »

Cette dernière résolution, adoptée à l'unanimité, moins les deux voix
de l'Afrique du Sud et du Portugal, montre que la communauté inter-
nationale dans son ensemble juge les droits de l’homme susceptibles
d’être défendus par la force des armes, les considérant par conséquent
comme des droits impératifs pourvus d’une sanction effective, c’est-à-dire
faisant corps avec le droit international positif. L'opposition des deux
Etats du Portugal et de l’Afrique du Sud ne diminue pas lautorité
juridique de cette résolution, car on ne pouvait leur demander de faire
acte d’héroïsme en se condamnant eux-mêmes. Le Conseil de sécurité à son
tour, dans sa résolution 282 (1970) ordonnant l’embargo sur les armes à
destination de l’Afrique du Sud a reconnu

«la légitimité du combat que mène le peuple opprimé de l'Afrique du
Sud pour assurer les droits de l’homme et les droits politiques
énoncés dans la Charte des Nations Unies et dans la Déclaration
universelle des droits de homme ».

Cet accord de l’Assemblée générale et du Conseil de sécurité est de
nature à mettre le point final au caractère obligatoire des droits de
Phomme.

On remarquera, de surcroît, que l’Assemblée générale a assimilé les
actes rentrant dans le cadre de l'apartheid, actes violant les normes
fondamentales de l'égalité et de la liberté et presque tous les autres droits
de l’homme, aux crimes de guerre et aux crimes contre l'humanité en en
proclamant l’imprescriptibilité dans la convention internationale du
26 novembre 1968. Les violations des droits de l’homme par la pratique
de l’apartheid, elle-même violation de l'égalité et des droits qui en sont
les corollaires, sont donc punissables, au sens de la communauté inter-
nationale, tout autant que les crimes contre l'humanité et les crimes de
guerre, sanctionnés par le statut du tribunal de Nuremberg. La résolution
2074 (XX) de l’Assemblée générale a même condamné l’apartheid «com-
me constituant un crime contre l'humanité». Comment des Etats —
autres que le Portugal et l’Afrique du Sud tant de fois dénoncés par les

67
80 NAMIBIE (S.-0. AFRICAIN) (OP. IND. AMMOUN)

Nations Unies — peuvent-ils mettre en doute, après en avoir convenu,
que les droits de l’homme revétent un caractère obligatoire? Tant est vrai
le mot du philosophe catholique Jacques Maritain:

«… à l'origine de l'incitation secrète qui pousse sans cesse à la
transformation des sociétés, il y a le fait que l’homme possède des
droits inaliénables, et que cependant la possibilité de revendiquer
justement l'exercice de tels ou tels d’entre eux lui est ôtée par ce qui
subsiste d’inhumain à chaque époque dans les structures sociales » !.

Les droits humains dont la violation par la pratique de l'apartheid est
punissable au même titre et dans les mêmes conditions que les crimes de
guerre et les crimes contre l'humanité, tel le génocide, sont à déterminer
en relevant par la suite et au courant de l’argumentation, les actes consti-
tutifs de Papartheid. Je le fais au paragraphe 8 in fine.

8. La Cour ne pouvait s'abstenir de vérifier la réalité de la pratique de
l'apartheid qui, non seulement est contraire à l’obligation du mandataire
d’assurer le bien-être matériel et moral et le progrès social des populations
sous mandat, mais contrevient aussi aux principes d'égalité et de liberté,
et aux autres droits qui en dérivent pour les individus et les peuples.
Si l'apartheid n’était retenu que comme une violation du mandat, sa
condamnation ne serait pas, comme il se doit, radicale. I] n’est pas, en
effet, pratiqué uniquement par l'Afrique du Sud, ancien Etat mandataire,
et rien qu'en Namibie, anciennement sous mandat. Il est d’une extension
plus large. Il est pratiqué dans des pays qui ne sont pas sous tutelle. Il
doit être défini et réprimé comme le serait tout attentat contre l'égalité
humaine et la liberté individuelle ou nationale. Il doit être saisi, comme ila
été dit par l’Assemblée générale, comme un crime contre l'humanité,
commis en l’espèce au préjudice du peuple namibien. La violation de
l'obligation de présenter un rapport à la satisfaction du Conseil de la
Société des Nations, ou celle de transmettre les pétitions des habitants,
toutes deux obligations connexes relatives aux garanties de bonne
exécution des obligations principales propres au mandat-tutelle, ne
revêtent pas la même gravité que la violation de ces dernières. On ne
saurait donc opter pour la solution de facilité consistant à justifier la
révocation du mandat par le refus de faire rapport à l'Assemblée générale
et de transmettre les pétitions, voire par le refus de collaborer avec les
comités créés par les Nations Unies, et négliger en même temps les vio-
lations les plus graves en ne faisant pas l’effort d’en relever les preuves,
sous le vain prétexte que la possibilité n’a pas été donnée à un Etat
d’exposer les faits, preuves que la procédure écrite et orale contient en
surabondance. L'Assemblée générale l’a bien compris qui a relevé à
l'unanimité, Afrique du Sud et le Portugal exceptés, outre la violation du

1 Autour de la Déclaration universelle des droits de l’homme, Unesco, 1948, p. 16.

68
81 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

mandat, celle de la Charte et de la Déclaration universelle des droits de
l’homme. Ce qui a déterminé l’Organisation des Nations Unies à sanction-
ner le comportement de l’Afrique du Sud, ainsi que cela se lit dans ses
nombreuses résolutions, c’est bien moins Pabstention touchant rapports
et pétitions, que la violation flagrante des principes les plus essentiels pour
lPhomme, que consacre le droit international: l’égalité, dont l'apartheid
est la négation, la liberté qui s’exprime par le droit de libre disposition des
peuples, et le respect de la dignité humaine qu'ont affecté profondément
des mesures appliquées aux hommes de couleur.

Cela dit, il importait de répondre à deux objections soulevées à propos
de la pratique de l’apartheid et de la nécessité de la dénoncer pour en
tirer les conséquences de droit.

Quand on soutient tout d’abord que la demande d’avis consultatif
formulée par ie Conseil de sécurité ne porte pas sur l’apartheid, ne semble-
t-il pas que l’on oublie que Papplication de cette doctrine a été la cause
fondamentale de l’action des Nations Unies tout au long de son histoire,
depuis que lInde l’a soulevée en 1946, passant par la résolution 2145
(XXD de 1966 révoquant le mandat et celles adoptées depuis cette date?
Ladite résolution de 1966, qui a été réaffirmée par la résolution 276 (1970)
du Conseil de sécurité à laquelle se réfère sa résolution 284 (1970) deman-
dant l’avis de la Cour, s’exprime en ces termes:

« Réaffirmant sa résolution 2074 (XX) du 17 décembre 1965,
notamment le paragraphe 4 par lequel elle a condamné la politique
apartheid et de discrimination raciale pratiquée par le Gouverne-
ment sud-africain au Sud-Ouest africain comme constituant un
crime contre l’humanité. »

Peut-on après cela dire que l’avis demandé à la Cour ne l’autorise pas
à traiter de l’apartheid?

Ce n’est pas non plus une excuse pour éluder l'examen de la pratique
de l'apartheid en Namibie que de se retrancher derrière l’absence de
preuves matérielles attestant l'application de cette politique au détriment
du peuple namibien. Car ces preuves, outre les aveux des responsables
sud-africains, se trouvent en abondance dans les dossiers de l’instance.
Après avoir reproduit certains de ces aveux, je citerai les textes officiels du
Gouvernement sud-africain qui démontrent le fait et en donnent l’expli-
cation, à savoir que la politique d’apartheid n’a pas été appliquée dans
Pintérêt de la population autrefois sous mandat comme le prétend
l'Afrique du Sud, mais au préjudice de cette population et dans l'intérêt de
PEtat mandataire et de ses propres ressortissants.

Dans le cadre des aveux, il faut citer les déclarations probantes des
quatre premiers ministres qui se sont succédé depuis 1948 à ce jour,

69
82 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

MM. Malan, Strijdom, Verwoerd et Vorster, quant à la définition qu’ils
donnent de la politique d’apartheid applicable tant en Afrique du Sud
qu'en Namibie. Le D° Malan, dans un discours prononcé en avril 1948,
s’exprimait en ces termes:

« La race européenne de l’avenir sera-t-elle capable de maintenir sa
maîtrise, sa pureté et sa civilisation, ou se laissera-t-elle aller à la
dérive jusqu'à ce qu’elle soit submergée pour toujours, sans honneur,
dans la mer noire de la population non européenne de l’Afrique du
Sud? Des influences étrangères font que l’on demande de plus en plus
souvent, avec une véhémence grandissante, que toutes les colour bars
et les mesures de ségrégation soient supprimées; le résultat ne pourrait
être que celui-ci: la race blanche perdrait sa suprématie... »

M. Strijdom, décrivant en avril 1955 sa politique devant le parlement,
disait:

«Je parle net, je ne m'excuse pas. Ou bien l’homme blanc domine,
ou bien c’est le noir qui prend le dessus ... La seule façon dont les
Européens puissent maintenir leur suprématie, c’est par la domina-
tion... »

Le D’ Verwoerd, parlant également au parlement en 1958, déclarait:

«Le D' Malan l’a dit, M. Strijdom l’a dit, je Pai dit à maintes
reprises et je le répète ici: la politique d’apartheid s’oriente constam-
ment dans la direction d’un développement de plus en plus séparé,
l'idéal étant une séparation totale dans tous les domaines. »

Dans un autre discours plus circonstancié prononcé le 25 janvier 1963,
il devait dire:

«Réduit à ses termes fondamentaux, la problème est très simple:
nous entendons garder blanche l’Afrique du Sud... La garder blanche
ne peut vouloir dire qu’une chose, la domination des Blancs. II ne
suffit pas que les Blancs dirigent ou guident, il faut qu’ils dominent,
qu'ils aient la suprématie. Si nous admettons que le désir du peuple
est que les Blancs puissent continuer à se défendre en maintenant
leur domination ... nous disons que ce résultat peut être atteint par le
développement séparé. »

Enfin, en mai 1965, M. Vorster, l’actuel premier ministre, déclarait alors
qu'il était ministre de la Justice:

«A ce parlement auquel il incombe de décider du destin de la
République sud-africaine, c’est le Blanc, et le Blanc seul, qui aura
le droit de siéger. »

Ces déclarations établiraient à suffisance la pratique de l’apartheid et les
mobiles de ses auteurs. Mais les responsables dont les déclarations ont
été reproduites n’ont pas été entendus par la Cour pour qu’ils en recon-

70
83 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

naissent la pleine authenticité ou qu’ils les expliquent et les commentent.
Aussi je passe aux textes officiels promulgués et publiés qui constituent à
la fois une preuve matérielle et un aveu, et dont l’énumération, quoique
non exhaustive, rapporte la preuve des diverses manifestations illicites de
l'apartheid ainsi que des droits humains correspondants qui ont été violés.

Les principaux textes qui ont cet effet probatoire sont les suivants:

1) Le Bantu Trust and Land Act de 1936, relatif aux réserves pour les
Africains, constituant une ségrégation territoriale définitive, et qui porte
atteinte à [a liberté individuelle, au droit de libre déplacement et de
libre résidence et au droit de propriété (Déclaration universelle des droits
de homme, art. 1, 13 et 17).

2) Le Natives {Urban Areas) Proclamation de 1951, modifié en 1954,
aux termes duquel les noirs ne peuvent résider dans les zones urbaines,
sauf quelques exceptions; proclamation qui viole les mêmes droits que
le Bantu Trust and Land Act.

3) Les Native Reserve Regulations de 1924 et de 1938, qui interdisent
aux Africains dans les réserves de les quitter ou d’y retourner sans une
autorisation spéciale, violant les droits humains précités.

4) Le Native Administration Proclamation de 1922, qui interdit aux
Africains de se déplacer sans un laissez-passer, violant le droit de libre
déplacement (art. 13).

5) Le Native Building Workers Act de 1951, qui porte atteinte aux
principes d'égalité et de liberté (art. 1).

6) Le Prohibition of Political Interference Act de 1968, qui interdit, en
violation des libertés démocratiques, les partis 4 composition mixte
(art. 21).

7) Le South West Africa Affairs Amendment Act de 1949, qui méconnait
les droits politiques des Africains (art. 21).

8) Le Master and Servants Proclamation de 1920, qui constitue en
délit la rupture d’un contrat d’emploi, portant atteinte au droit du
travail et 4 la dignité humaine, et rétablit, en quelque sorte, le travail
forcé (art. 1 et 23).

9) Le Prohibition of Mixed Marriages Ordinance de 1953, qui considère
nuls les mariages entre noirs et blancs, violant le principe d'égalité et les
droits de la famille et la dignité humaine (art. 1 et 16).

10) Le Terrorism Act de 1967, destiné à donner plein effet à la pratique
de lapartheid par une répression sévère qui viole les principes les plus
sacrés du droit criminel, à savoir la légalité des délits, les règles relatives
à la définition de l’action principale et de la complicité, la non-rétro-
activité des délits et des peines, la présomption d’innocence, la règle de
la chose jugée.

71
84 NAMIBIE (S.-0. AFRICAIN) (OP. IND. AMMOUN)

11) Le Suppression of Communism Act de 1950, étendu à la Namibie,
qui présente les mêmes caractéristiques illicites que la loi contre le
terrorisme.

Il n’est pas sans intérêt, en définitive, de rappeler que la Commission
des droits de l’homme dénonce dans sa résolution 3 (XXIV) de 1968 les
lois et les pratiques de l'apartheid et

«Condamne les agissements du Gouvernement de l'Afrique du
Sud qui poursuit et intensifie sa politique inhumaine d’apartheid en
violation totale et flagrante de la Charte des Nations Unies et de la
Déclaration universelle des droits de l’homme. »

En conclusion de ce qui précède, il est permis de croire que l’Assemblée
générale n’errait pas lorsqu'elle soulignait, dans la résolution 395 (V) du
2 décembre 1950, que tout système de ségrégation raciale, tel l'apartheid,
est automatiquement fondé sur des doctrines de discrimination raciale.
Elle n’a pas été moins catégorique dans sa déclaration sur l'élimination
de toutes les formes de discrimination raciale adoptée par sa résolution
1904 (XVII). Cette déclaration condamne la discrimination raciale et
l'apartheid comme une violation des droits de l’homme. Elle a été adoptée
à Punanimité. On comprend difficilement après cet accord général des
Etats, dont certains disposent des moyens d'investigation les plus
complets, qu’on puisse douter de la réalité du fait illicite qu'ils dé-
noncent.

La condamnation de l'apartheid a, au surplus, dépassé le stade des
déclarations pour passer dans celui des conventions obligatoires. La
convention internationale sur l'élimination de toutes les formes de
discrimination raciale, comprenant naturellement l'apartheid, adoptée
par l’Assemblée générale le 21 décembre 1965, est entrée en vigueur le
4 janvier 1969.

9. L'Afrique du Sud n’a pas contesté uniquement la matérialité des
faits, mais aussi l'interprétation qui en a été donnée par l'Assemblée
générale et le Conseil de sécurité. Le point de vue qu'elle soutient, et
que tous les Etats lui dénient, même ceux qui discutent la validité des
mesures prises à son égard, est que son administration a été précisément
conçue en vue de réaliser les objectifs du mandat consistant à accroître
le bien-être et le progrès social des populations; que l'apartheid, ou
développement séparé de ces populations, aurait été instauré en consé-
quence dans leur intérêt, étant donné leur état d'évolution sociale;
que les mesures prises, jugées contraires aux dispositions de la Charte et
à la Déclaration universelle des droits de l’homme, notamment par la
résolution 2145 (XXI) révoquant le mandat, étaient également justifiées
par les circonstances inhérentes au milieu humain et ne tendent qu’à la
réalisation de la mission dont l’Afrique du Sud a été investie.

La Cour a fort justement rapporté, au paragraphe 131 de l’avis, la

72
85 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

preuve textuelle de l’illégalité de la pratique de l'apartheid. Des preuves
concrètes peuvent également être tirées des faits sans plus ample informé.
Quand de pareilles preuves sont susceptibles d’être rapportées, il convient
de les présenter pour rendre encore plus décisives, si besoin est, les
conclusions de la Cour. Je traiterai, à ce propos, de deux questions que
la Cour n’a pas abordées et qui sont utiles à la clarté du sujet: Pune pour
répondre à la prétention que le peuple namibien n’en est pas un; l’autre
afin de réfuter l'affirmation que l'apartheid répond à l'obligation du
mandataire de promouvoir le bien-être du peuple sous mandat et son
progrès social.

10. L’argument auquel l’Afrique du Sud s’attache avec le plus de
véhémence est la disparité des ethnies en Namibie. Pour justifier la
politique d’apartheid qu’ils appliquent tant en République sud-africaine
qu'en Namibie, les gouvernements successifs de Pretoria ont avancé la
thèse selon laquelle les autochtones dans le sud-ouest de l’Afrique n’ont
jamais constitué un peuple, et qu'en raison des oppositions ethniques
et sociologiques qui les divisent et les dressent les uns contre les autres,
seule la politique de développement séparé fondée sur les institutions
tribales pouvait leur assurer le bien-être et le progrès social. Cette
assertion permettait au Gouvernement sud-africain, non seulement de se
défendre de faire une politique de discrimination raciale, mais aussi de
rejeter toute accusation de violer les dispositions du mandat et de la
Charte et de contrevenir à ia Déclaration universelle des droits de
l’homme. Je me propose de montrer, en conséquence, que la prémisse sur
laquelle l’Afrique du Sud se fonde pour justifier ses méthodes d’ad-
ministration de la Namibie est fausse; que le peuple namibien, lointain
héritier d’une vieille civilisation qui n’avait rien à envier en son temps à
l'Europe, avait, avant le régime colonial, participé à la constitution de
grands empires, nonobstant la multiplicité des éléments dont il se compose
comme tant d’autres peuples.

Que de peuples se sont en effet constitués d'éléments humains divers
et variés, de nos jours et tout au long de l’histoire. La multiplicité des
ethnies n’a pas fait obstacle à la formation des peuples et des Etats en
Afrique. Sans parler des Etats anciens du Ghana, du Mali, de Bournou,
d’Axoum, de Kivu, du Bénin et des Bantous, ainsi que de l'Etat du
Congo créé par le congrès de Berlin, on ne peut nier qu’un grand nombre
des quelque trente Etats libérés depuis 1960 sont multiraciaux. D’autres
exemples analogues se rencontrent en Asie avec l’Inde, la Chine, le
Pakistan. En Europe, plus d’un Etat conserve le souvenir, parfois vivace,
de l’union aujourd’hui parachevée; telle celle de la Suisse, de la Tchéco-
slovaquie ou de la Yougoslavie; ou celle du Royaume-Uni depuis les
invasions nordiques et jusque sous les règnes de Henri VIII (incorporation
du pays de Galles) et d’Anne Stuart (union de l’Angleterre et de l’Ecosse).
Et pour revenir à l’Afrique du Sud, ne la voit-on pas gouvernée par la
minorité blanche qui est formée de l'union d’immigrants de nationalités

73
86 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

d'origines différentes: Allemands, Anglais, Hollandais et quelques autres,
alors que le peuple de Namibie, de tout temps maître du pays, est au-
jourd’hui uni par des aspirations communes, fondement juridique de la
nation, à une vie indépendante et libre, quel que soit le régime politique
qu'il se choisira après l’indépendance.

Une incursion dans les faits montrera, tout d’abord, ce qu'était la
vie juridique en Afrique, et ce qu’on appelait alors le droit africain, par
opposition au «droit public de l’Europe »; un droit africain illustré, si
Yon peut dire, par la monstrueuse erreur que les auteurs de l’acte de
Berlin ont commise et dont les séquelles n’ont pas encore disparu de la
scène politique africaine. Monstrueuse erreur et flagrante injustice que
celles de considérer l'Afrique sub-saharienne «territoires sans maitre» à
partager entre les puissances pour être occupée et colonisée. Alors que
déjà Vitoria écrivait au XVI siècle que les Européens ne peuvent acquérir
la souveraineté sur les Indes par le procédé de l’occupation, car elles ne
sont pas territoires sans maitre.

Par une ironie du sort, la déclaration issue du congrès de Berlin en
1885 tenant le continent noir pour «territoires sans maître », visait des
régions qui ont vu naître et se développer des Etats et des empires
florissants. On ne devrait pas, en effet, ignorer ce qu'était l’Afrique avant
que ne s’y soient abattus les deux plus grands fléaux que l’histoire de
l'humanité ait jamais rapportés: la traite des noirs, qui a sévi pendant
des siècles, à une échelle jamais connue, et le colonialisme, exploitant
à outrance hommes et biens. Avant que ces terribles fléaux n’aient déferlé
sur le continent noir, les peuples africains avaient constitué des Etats,
voire des empires de grande civilisation. Seule Abyssinie, par sa résis-
tance farouche, échappa à la traite et rejeta le colonialisme, sauvegardant
ses vénérables institutions étatiques. Des Etats moins anciens, mais aussi
fortement structurés que le pays des négus, n’offrent aujourd’hui à la vue
que des ruines rappelant d’évanescents souvenirs. Il est aussi juste
qu’utile de les évoquer un à un.

Dès les premiers siècles de l’ère chrétienne, l'empire du Ghana, dont
la puissance et la richesse n’avaient pas d’égales en Europe occidentale
après la chute de l’empire romain. L’empire du Mali, qui s’étendait sur
des territoires plus vastes que l’Europe, alors qu’une notable partie de
celle-ci était divisée en fiefs souvent en lutte les uns contre les autres;
au centre de cet empire brillait une université plus ancienne que toutes
celles de l’Europe: l’université de Tombouctou, à propos de laquelle on
disait, pour en marquer la splendeur, que le profit qui y était tiré de la
vente des manuscrits dépassait celui de toute activité économique.
L'Etat de Bournou, dont la prospérité était encore telle qu'au XIX°
siècle, à la veille de la conquête, lorsqu'un voyageur anglais s’y rendit,
la condition des plus humbles lui parut douce et heureuse. Les civilisations
des Grands Lacs, où l’on retrouve des vestiges de routes, de canaux
d'irrigation, de digues, des aqueducs d’une technique admirable. Passant
sans nous y arrêter par les civilisations d’Axoum, de Kivu, de Bénin,

74
87 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

nous arrivons à celle de I’Afrique australe. Sur les rives du Zambèze,
sur ces mémes lieux que domine la République sud-africaine, les Portugais
trouvérent, au dire de Barboza, «un commerce plus riche qu’en toute
autre partie du monde». La comparaison est flatteuse, car c’était au
temps de la splendeur des républiques italiennes. Au Zimbabwé, l'actuelle
Rhodésie, des ruines gigantesques rappelant les bastions nouragiques ou
mycéniens, en attestent l’ancienne grandeur. Son empire s’étendait dans
l'actuelle République sud-africaine, sur les deux rives du Limpopo,
englobant l'actual Transvaal et les sites de Pretoria et Johannesburg.
Pour résumer, rappelons ce qu’en disait Raimondo Luraghi:

«Ainsi au moment de l’arrivée des Portugais, une histoire variée
se déroulait depuis des siècles et des millénaires, du désert du Sahara
à l'Afrique du Sud; histoire de peuples civilisés, comparable à celle
des grands empires de l’Amérique latine, ou d'Europe aux jours les
plus brillants de l’Antiquité et du Moyen-Age. »

Au surplus, la civilisation africaine n’était pas uniquement matérielle.
Pour saisir la haute pensée de ces peuples discrédités ou ignorés, citons
l'étude que le père Placide Tempels, franciscain belge, a consacrée aux
Bantous, qui vivent encore en grand nombre en Namibie. Le père
Tempels intitule son livre Philosophie bantoue parce qu'il avait remarqué
le caractère ontologique de leur pensée, fondée sur la conscience de soi,
sur le « Connais-toi toi-même», ajouterais-je, du philosophe phénicien
Thalès, adopté par les Grecs et rangé parmi les sept sages de la Grèce.
«Cette doctrine spirituelle intense qui anime et alimente les âmes au
sein de l'Eglise catholique », écrit Placide Tempels, «trouve une analogie
saisissante dans la pensée ontologique des Bantous ». Et ces derniers sont
justement une des grandes ethnies habitant les immenses territoires
auxquels le colonialisme s'accroche encore désespérément, soit depuis
le Mozambique et l’Angola, jusqu'au Zimbabwé, à l'Afrique du Sud et
à la Namibie. Et ce sont ces populations mêmes que le Gouvernement
sud-africain prétend être formées de tribus d'origines diverses incapables
de s'unir et ne méritant pas le titre de peuple que leur ont reconnu les
Nations Unies.

11. Après avoir fait justice de la thèse selon laquelle le développement
séparé ou apartheid s'impose en raison de la diversité des éléments
ethniques des populations qui les rend inaptes à constituer un peuple,
je passe à l'argument suivant lequel les mesures discriminatoires adoptées
par les autorités sud-africaines se justifient par l’état social des Namibiens.

L'article 2, alinéa 2, de l’acte de mandat dispose que

«Je Mandataire accroîtra, par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat ».

75
88 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

C'est, comme il est dit, par tous les moyens en son pouvoir que l'Etat
mandataire doit s'acquitter de son obligation. Il a, à cet effet, aux termes
de l'alinéa | dudit article, «pleins pouvoirs d'administration et de
législation sur le territoire faisant l’objet du mandat ».

C'est donc un pouvoir discrétionnaire que le Conseil de la Société
des Nations lui a, à tort ou à raison, sciemment concédé. Mais un pouvoir
discrétionnaire au sens juridique du terme, qui ne veut évidemment pas
dire un pouvoir arbitraire, et qui est nécessairement subordonné à
certaines limitations qui découlent des principes et des règles du droit en
vigueur, et notamment des droits des peuples et des individus.

Selon la thèse de l'Afrique du Sud, seule sa mauvaise foi pourrait lui
être reprochée dans l’usage de ce pouvoir. Ainsi lui seraient pardonnés
la carence ou la négligence, qu’elles soient graves ou légères, l'abus de
droit, la fausse interprétation des dispositions de l’article 22 du Pacte
de la Société des Nations, de l'acte de mandat ou de la Charte des Nations
Unies, interprétation qui a précisément conduit à la justification de la
discrimination raciale et de l’apartheid, à l'annexion effective du territoire
de la Namibie, aux mesures d'ordre législatif, administratif et judiciaire
contraires au droit commun national] et international, aux principes de la
Charte et à la Déclaration universelle des droits de l’homme.

On ne peut cependant échapper à la nécessité dialectique de comparer
la responsabilité de l'autorité administrant un pays placé sous sa tutelle,
à celle des autres autorités investies de l’administration de leur propre
pays ou des intérêts de leurs nationaux. À ces dernières, il est demandé,
en droit public, d'assurer un bon gouvernement et, dans les institutions
de droit personnel, de se comporter en bon père de famille; Pabus de
droit et le détournement de pouvoir leur sont à plus forte raison re-
prochables. En bref, on ne peut refuser au juge international, comme
au juge national, le droit d'apprécier, en toutes circonstances, s’il a été
fait bon usage du pouvoir discrétionnaire; si, au jugement du tribunal
international, le pouvoir discrétionnaire a été exercé en vue de promouvoir
le bien-être des populations et leur progrès social; ou si l'Etat investi
du mandat a épuisé toutes les possibilités pour s'acquitter de ses obliga-
tions. Cela revient à se demander si la discrimination raciale et l'apartheid,
ainsi que les mesures connexes, condamnables en eux-mêmes, se justifient
par des circonstances locales ou temporaires, généralement d'ordre
social, et par l'intérêt des populations en cause. Pour se prononcer
dans ces diverses situations, le juge ne peut se fier à son jugement per-
sonnel, jugement subjectif variable selon la mentalité de chaque juge,
ses conceptions juridiques, philosophiques et morales, ses vues sur le
droit naturel, sa formation culturelle, ses origines sociales. C’est à un
critère ou standard objectif qu'il semble qu'il doive se référer. Ce critère
lui est proposé par le comportement de la généralité des Etats ainsi que
des organisations internationales. S’il se décide en outre à s'inspirer des
précédents judiciaires nationaux, riches en exemples comme la notion
du bon père de famille déjà mentionnée, ou des puissants courants

76
89 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

moraux dans un pays déterminé, encore faut-il qu'ils soient acceptés par
la généralité des autres pays, ou qu'ils soient déjà inscrits dans la cons-
cience universelle. Aussi peut-on dire que les nombreuses résolutions
adoptées depuis près d’un quart de siècle, condamnant la discrimination
raciale et l’apartheid pratiqués en Afrique du Sud puis étendus à la
Namibie, décélent un standard objectif que le Gouvernement sud-africain
est tenu d'appliquer. On peut en dire autant des autres droits de l’homme.
La ferme attitude de la communauté internationale l’atteste par ses prises
de position vis-à-vis des manifestations contraires à ces droits. La seule
lecture des textes dont il a été fait mention est au surplus à elle seule
édifiante.

12. Jen arrive aux conséquences juridiques de la présence de l’Afrique
du Sud en Namibie. Pour les déterminer, il y a lieu tout d’abord de
qualifier juridiquement cette présence. S'agit-il d'une simple intervention
pacifique? Ou d’une occupation militaire qui dégénère en agression?
Ou d’une guerre coloniale? Les conséquences juridiques diffèrent en effet
en droit international selon qu'il s'agit de l’une ou l’autre de ces quali-
fications.

Les représentants d’un certain nombre d’Etats qui ont eu à s'exprimer
au Conseil de sécurité y ont dit que l'occupation de la Namibie par la
République sud-africaine constitue une agression. Ce sont les représen-
tants de Algérie, de la Colombie, de la Hongrie, du Népal, du Nigéria,
de la République arabe unie, de l'Union soviétique, de la Zambie !. Les
autres Etats africains ont dit de même à Addis-Abéba en 1966 qu'il
s’agit d’une occupation militaire, ce qui est le propre de l'agression selon
toutes les définitions qui ont été données de celle-ci. Et le représentant
des Etats-Unis d'Amérique, dans son exposé écrit soumis à la Cour,
s'exprime ainsi:

«Le territoire est occupé par la force contre la volonté de l'autorité
internationale habilitée à l’administrer. Cette occupation a un carac-
tère tout aussi belliqueux que s’il s'agissait de l'occupation militaire
du territoire d’un autre Etat. »

Une force armée qui viole les frontières d’un pays commet incontes-
tablement une agression. Que serait-ce de l’occupation belliqueuse du
territoire tout entier dont parle le représentant des Etats-Unis d’ Amérique?

L'Assemblée générale l'a précisé: dans sa résolution 2131 (XX) elle a
dit que «l'intervention armée est synonyme d'agression ».

Le représentant du Pakistan a été plus expressif dans son exposé oral du
15 février dernier. Il a vu, à bon escient, dans l’acte consistant 4 employer
la force afin de neutraliser le droit à ’autodétermination, un acte d’agres-
sion d’une gravité d'autant plus grande que le droit à l’autodétermination

+ S/PV.1387 à 1395.
77
90 NAMIBIE (S.-0. AFRICAIN) (OP. IND. AMMOUN)

est une norme relevant du jus cogens à laquelle il n’est permis de déroger
en aucune circonstance.

Je me hâte de rappeler que le Conseil de sécurité n'a pas été en deçà de
toutes ces affirmations. Il a qualifié l'occupation de la Namibie d'illégale.
Il a reconnu, après l'Assemblée générale, dans sa résolution 269 (1969)
«la légitimité de la lutte du peuple de la Namibie contre la présence
illégale des autorités sud-africaines dans le territoire»; lutte légitime
contre quoi, sinon contre une agression? C’est une interprétation logique
à laquelle il n’y a pas de réponse possible. Cela résulte d’ailleurs non
seulement de la logique des choses, mais du texte même de la Charte.
L'article 51, en effet, n'autorise la défense ou la lutte légitime que dans le
cas où l’on réagit contre une agression armée. C’est donc d’une agression
armée qu'il s'agit du moment que le Conseil de sécurité proclame la
légitimité de la défense ou de la lutte contre l'occupant étranger, dont
l'acte ne peut être, en conséquence, qu'une agression. C’est dans ce
contexte qu'il faut comprendre l'expression du Conseil, rappelée par la
Cour au paragraphe 109 de l'avis, «que l'occupation continue du terri-
toire de la Namibie par les autorités sud-africaines constitue une atteinte
agressive à l'autorité des Nations Unies ».

L'agression commise par l'Afrique du Sud à Fendroit de la Namibie
est d’autant plus grave quelle s'est traduite, en fait et nonobstant les
dénégations du Gouvernement sud-africain, en une véritable annexion.
Celle-ci est établie sans conteste par des faits qu'il n’est pas possible de
récuser. J'en cite les principaux dont il est facile de dégager le sens et la
portée:

1} Le South West Africa Affairs Amendment Act de 1949 supprime
de la constitution du territoire toute référence au mandat.

2) Le Gouvernement sud-africain soutient qu'il occupe le territoire
du Sud-Ouest africain en vertu de la conquête et de la prescription
acquisitive.

3) Dans les seize actes législatifs suivants, l'Union, ou l'Etat, ou la
République sont définis comme englobant le Sud-Ouest africain:

a) le Terrorism Act de 1967;

b) le Border Control Act de 1967;

c) le War Pensions Act de 1967:

d) le Wool Act de 1967;

e) le Armaments Development and Production Act de 1968;
f) le Human Sciences Research Act de 1968;

g) le Professional Engineers’ Act de 1968;

h) le Companies Amendment Act de 1969;

i) le Land Bank Amendment Act de 1969;

j) le National Monuments Act de 1969;

k) le Births, Marriages and Deaths Registration Act de 1970;
1) le Land Survey Act de 1970;
91 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

m) le Land Surveyors’ Registration Registration Act de 1970;

n) le Maintenance Act de 1970;

o) le National Supplies Procurement Act de 1970;

p) le Reciprocal Enforcement of Maintenance Orders Act de 1970.

4) Le South West Africa Affairs Amendment Act de 1949, qui réalise
l'annexion au niveau de la constitution en représentant les Namibiens
au parlement de Pretoria.

L’annexion de la Namibie ainsi réalisée par l'Afrique du Sud est un acte
d’agression qualifié. Un exemple mémorable de cette sorte d’agression
est donné par l'historique déclaration de Moscou du 30 octobre 1943,
formulée par l’Union soviétique, les Etats-Unis, la Grande-Bretagne et
la Chine, qualifiant d'agression l'occupation et l'annexion de l'Autriche
par l'Allemagne hitlérienne et affirmant solennellement qu'ils ne la
reconnaitraient pas. Que l'annexion d’un territoire par un simple déplace-
ment de forces ou par la présence de forces étrangères soit rangée par
cette déclaration parmi les actes d'agression, cela signifie que l’on donne
à l'agression une portée plus étendue que celle de la notion stricto sensu
d'attaque armée. Cela se conçoit d’ailleurs sans difficulté, car l’occupa-
tion et l'annexion réalisent les buts ultimes de l’agression, entraînant la
destruction de lentité objet de celle-ci. En définition l’occupation de
l'Autriche en vue de son annexion serait qualifiée d'agression, et l’occu-
pation de la Namibie suivie de son annexion ne le serait pas? C’est ce
que la Cour n’a pas voulu en rappelant, au paragraphe 109 de l'avis, qu’au
paragraphe 3 du dispositif de la résolution 269 (1969), le Conseil décidait
que «l'occupation continue du territoire de la Namibie par les autorités
sud-africaines constitue une atteinte agressive à l'Organisation des
Nations Unies ». L'Assemblée générale avait déjà déclaré dans sa résolu-
tion 2074 (XX) que «toute intervention visant à annexer une partie ou
l’ensemble du Sud-Ouest africain constitue un acte d’agression». En
effet, si le droit ancien, celui de l’acte de Berlin de 1885 et des traités du
Bardo et d’Algésiras, et de nombre d’autres, tolérait la conquête et
l'annexion — dont le comportement de l’Afrique du Sud semble être une
des dernières manifestations —- le droit moderne, celui de la Charte des
Nations Unies, des pactes de Bogota et d’Addis-Abéba, les condamnent
sans recours. L’annexion n’est rien de moins que la négation du droit
nouveau d’autodétermination. Aussi les Nations Unies ont rappelé plus
d’une fois que l’acquisition d’un territoire ne peut se faire par l'usage ou la
menace de la force. Dans sa dernière résolution 2628 (XXV) du 4 novembre
1970, l'Assemblée générale « réaffirme que l’acquisition de territoires par
la force est inadmissible » et qu’en conséquence les territoires occupés
doivent être rendus. L'Afrique du Sud n’en a pas moins tenté de justifier
son occupation continue de la Namibie, jusque devant la Cour, en soute-
nant qu’elle s’y trouve par droit de conquête ou par l’effet de la prescrip-
tion acquisitive. La Cour a rejeté cette prétention aux paragraphes 85 et
86 de l'avis. L’argument le plus catégorique aurait été que la conquête

79
92 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

et la pfescription acquisitive ont disparu complètement du droit nouveau
qui a condamné la guerre et.proclamé la souveraineté inaliénable.

13. La présence de l'Afrique du Sud en Namibie étant ainsi qualifiée
d’illégale et de belliqueuse et, en définitive, considérée comme une
agression, quelles en sont les conséquences juridiques?

La reconnaissance par les Nations Unies de la légitimité de la lutte du
peuple namibien contre l'agression sud-africaine n’est rien de moins
qu'une reconnaissance de belligérance. Elle transforme les hostilités
entre un Etat et un autre sujet de droit, ainsi que l’est le peuple namibien,
en guerre internationale, au regard des auteurs de la reconnaissance, à
savoir tous les Etats Membres des Nations Unies. En conséquence,
quand lagression est le fait, comme en l’espèce, d'un Etat contre un
peuple dans le but de le subjuguer par la force, quelles que soient les
manifestations de celle-ci, on ne peut lui dénier le caractère d’une guerre
ou, pour le moins, d’un état de belligérance !, avec tous les effets juri-
diques qui s’y rattachent, dont en particulier le statut de neutralité
s'imposant aux Etats tiers.

Si les dispositions de la Charte concernant la sécurité collective avaient
pu être mises en œuvre selon la lettre et dans l'esprit de la conférence de
San Fransisco, il n'y aurait pas eu de place pour la neutralité, du moins
entre Etats Membres des Nations Unies. La Charte avait en effet prévu,
d’une part, une armée internationale (art. 43 à 47), et le désarmement
(art. 11, par. 1; art. 26 et art. 47, par. 1). Mais la préparation militaire a
été délaissée depuis 1948, et le désarmement, qui languit, a fait place,
dès le début, à un intense armement nucléaire et classique couvrant
actuellement les guerres qui se poursuivent un peu partout dans le monde.
Ceci d'une part. Il y eut, d'autre part, les dispositions concernant la
sécurité collective (art. 39 et suiv.), dont l’armée internationale devait
être le bras séculier. Le sort de la nouvelle institution destinée à mettre
fin aux guerres ne fut pas plus heureux. L'action du Conseil de sécurité a
été paralysée par le veto, ou par la crainte du veto comme dans la question
de la Namibie. En conséquence, la neutralité subsiste, tant que des guerres
sont tolérées délibérément ou par impuissance. Cela spécialement pour
les Etats Membres qui, se soustrayant aux obligations découlant des
résolutions des Nations Unies pour quelque motif que ce soit, doivent
pour le moins ne pas contrecarrer l’action ou les mesures adoptées par
Porganisation dont ils font partie.

Les obligations des Etats ne participant pas aux hostilités, qui cons-
tituent le statut de neutralité, s'imposent aussi bien en cas de guerre

1 L. Cavaré écrivait au sujet du protectorat colonial: « Si le protégé conserve sa
personnalité, il y a guerre au sens international de |’expression et les lois de la guerre
doivent être appliquées » (Droit international public positif, tome I, 3° éd., p. 551). A plus
forte raison en est-il ainsi pour la Namibie, même avant qu’elle ne fût reconnue par
les Nations Unies par la résolution 2372 (XXII). Voir aussi le n° 2 de cette opinion.

80
93 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

qu’en cas de simple belligérance. I! en serait ainsi si l’on considérait que
les rapports entre Afrique du Sud et la Namibie ne sont que ceux d’un
état de belligérance entre collectivités dont l’une ne constitue pas encore
un Etat. L'exemple classique est celui de la Guerre de sécession des Etats-
Unis d'Amérique. Que l’on considère donc les Namibiens en état de
guerre ou en un état d’insurrection contre l'Afrique du Sud reconnu par
la communauté internationale, les obligations des Etats tiers sont claires:
ces Etats sont soumis au statut de neutralité tel qu'il résulte des règles de
Washington de 1871, des V° et XIII conventions adoptées à la conférence
de la paix de La Haye de 1907 et devenues règles coutumières, ainsi que
des dispositions pertinentes des lois et coutumes de la guerre. Ce qui veut
dire abstention et impartialité.

Pour déterminer la notion d’impartialité, il faut faire la distinction
entre l’agresseur et la victime !. Un exemple notable à retenir est celui de
la politique adoptée par les Etats-Unis d'Amérique qui a conduit à la
promulgation des actes dit Cash and Carry et Lend-Lease Act. Ces actes
furent des exceptions aux règles de la neutralité fondées sur l'intention
de donner assistance aux victimes de l’agression ?. Pour ce qui concerne
certains Etats occidentaux qui continuent à fournir à l'Afrique du Sud
armes, munitions et matériel de guerre, leur attitude contrevient au statut
de neutralité dont ils avaient jadis profité 3, car le devoir d’impartialité,
au lieu d’être interprété par eux en faveur de la victime, est violé au
bénéfice de l’agresseur. Ils doivent s'abstenir de procéder à ces fournitures.
La résolution 282 (1970) du Conseil de sécurité prononçant l’embargo
sur les armes uniquement contre l'Afrique du Sud est dans la ligne de la
pratique internationale.

14. Le devoir d'abstention que comporte le statut de neutralité doit

1 G. Schwarzenberger explique cette distinction à propos de la mise en œuvre du
pacte Briand-Kellogg en ces termes:

« Parties to the Kellogg Pact which remain at peace with the aggressor are
entitled, by way of reprisal, to depart from the observance of strict neutrality
between the Pact-breaker and his victim, and to discriminate against the aggres-
sor, »

Il donne en exemple celui du destroyer deal entre les Etats-Unis et la Grande-
Bretagne et |’ Aid Britain Act de 1941. Il ajoute par une comparaison pertinente:

« As with Members of the United Nations (Art. 2 (5) of the Charter), parties
to treaties may even be under a legal duty to discriminate against an aggressor
State. » (A Manual of International Law, vol. I, 4° éd., p. 185.)

2 Voir E. Castrén, The Present Law of War and Neutrality, 1954, p. 451 et 477, qui
rappelle:

«The purpose may be to assist the victim of aggression ... in which case
American writers have used the expression « supporting State ».

3 R. Sherwood, dans ses mémoires intitulés Roosevelt and Hopkins, p. 221,
évoquant l’élan de reconnaissance de Churchill, écrit: «... and from this came the
vast concept which Churchill later described as «a new Magna Charta ... the most
unselfish and unsordid financial act of any country in all History ».

81
94 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

être déterminé en prenant en considération le développement de l’arme-
ment moderne et la diversité des moyens d’assistance qui peuvent être
fournis aux belligérants. Les différentes interdictions qu’impose le droit
des gens peuvent d’ailleurs doubler et renforcer, ou compléter, celles qui
ont été énoncées dans les résolutions pertinentes du Conseil de sécurité
en raison de la violation de la Charte et du droit international. Les Etats
peuvent ainsi être tenus à diverses obligations en vertu de plus d’une
source d'obligation. Telles sont les interdictions:

1) De toute assistance militaire, non seulement de fait, mais aussi en
exécution d’un traité d’alliance ou de défense bilatéral ou multilatéral.
Les obligations stipulées par ces traités ne peuvent en effet prévaloir
contre celle ne pas assister un Etat agresseur. Un traité qui permettrait
l’aide à l'agression serait immoral et contraire à l’ordre international et
ne saurait par conséquent être toléré par la communauté internationale.
Les traités d’alliance prévoient d’ailleurs généralement qu’ils ne jouent
pas si ce n’est pas le cocontractant qui a été attaqué.

2) De toutes fournitures d'armes nucléaires ou classiques et de toutes
munitions; de navires, aéronefs ou autres engins de guerre, ainsi que
d’hélicoptères armés ou de transport; de fusées, de missiles, d’équipe-
ments électroniques d'utilité militaire; de toutes armes utilisables contre
les guérillas, y compris le napalm, les armes chimiques et bactériologiques,
les gaz de toutes sortes. De même que les traités d’alliance ou de défense,
les accords de fourniture de tout ce qui précède ne sauraient recevoir
exécution en faveur de l’agresseur, pour quelque motif que ce soit,
défense commune ou nécessités économiques.

3) De toutes fournitures de pièces détachées et de tout matériel
susceptibles de servir à la production ou à l'entretien d'armes de guerre
ou de munitions, ou d'engins nucléaires, ainsi que de tous brevets ou
licences y relatifs.

4) De l’émigration ou de l’envoi de techniciens appelés à travailler
pour l’industrie d'armement, ou pour la formation de personnel militaire;
de la transmission de connaissances militaires ou techniques, y compris
les connaissances relatives à l’usage pacifique de l’énergie nucléaire en
raison de son adaptation possible aux usages de guerre.

5) De toutes fournitures de pétrole et de produits pétroliers et de gaz
naturel en raison de leur importance capitale pour la guerre. Si cette
interdiction est de nature à nuire à l’industrie sud-africaine, elle ne peut
que servir plus efficacement à déterminer l’Afrique du Sud à mettre fin
à son agression !.

6) De la fourniture de toutes facilités de transport des armes, engins,
munitions et autres produits susmentionnés.

7) De toute assistance économique, industrielle ou financière, sous

1 Voir au sujet de la fourniture du pétrole, M. Erik Castrén, The Present Law of
War and Neutrality, 1954, p. 474.

82
95 NAMIBIE (S$.-O. AFRICAIN) (OP. IND. AMMOUN)

forme de don, de prêt, de crédit, d'avance ou de garantie, ou sous toute
autre forme !. Cette interdiction ne se limite pas aux Etats. Elle s'étend
naturellement aux institutions dans lesquelles les Etats ont un droit de
vote, telles que la Banque internationale pour la reconstruction et le
le développement (BIRD) et ses filiales: "Association internationale de
développement et la Société financière internationale; la BIRD a, comme
on sait, méconnu délibérément les résolutions de l’Assemblée générale
et du Conseil de sécurité, continuant à accorder à l'Afrique du Sud une
aide se chiffrant par centaines de millions de dollars qui constitue en fait
une aide à l’action illicite des autorités sud-africaines en Namibie con-
trairement aux buts et objectifs des Nations Unies ?,

Toutes les interdictions qui précèdent s’appliquent aux Etats comme
aux associations d'Etats et aux organisations internationales publiques
et privées.

En outre, les gouvernements doivent faire due diligence pour empêcher
tous actes individuels ou collectifs contraires à la neutralité. Cette obliga-
tion vise les nationaux et les ressortissants, ainsi que les résidents étrangers.
Faire due diligence signifie que les mesures adéquates doivent être prises,
y compris des mesures législatives comportant des sanctions. Car l'Etat
qui s’oblige engage ses propres ressortissants et ceux qui vivent sous sa
loi, et doit recourir aux mesures de tous ordres, législatives, adminis-
tratives ou judiciaires, par lesquelles il gouverne. I] ne suffit donc pas de
refuser aux contrevenants, comme le propose le Gouvernement des
Etats-Unis d'Amérique, la protection diplomatique.

C’est en adoptant ces mesures dictées par le statut de neutralité que
les Etats, et notamment les grandes puissances, politiquement et finan-
cièrement parlant, amèneront l’Afrique du Sud à abandonner sa politique
actuelle, dans l'intérêt de la justice, de la paix et de la coopération
internationales.

15. I] était souhaitable que la Cour eût dégagé toutes les conséquences
juridiques de l’agression que le Conseil de sécurité a constatée. Ce qui
lui était demandé n'était pas limité à l'effet de la résolution 276 (1970) à
laquelle la résolution 284 (1970) requérant Davis se réfère. Les consé-
quences juridiques sur lesquelles elle avait à se prononcer sont toutes
celles résultant de la présence même de l'Afrique du Sud en Namibie,

1 Voir au sujet des interdictions d’ordre financier, M. Paul Reuter, op. cit., p. 321.

2 Les institutions spécialisées où le vote est fondé sur la règle démocratique de
l'unité de suffrage ont toutes décidé de s’abstenir de toute aide à l’Afrique du Sud.
Telles sont Unesco, l'OIT, la FAO, l'OMS. L’attitude récalcitrante de la BIRD et
du FMI s'explique par le procédé des votes multiples à base capitaliste qui y règne,
accordant aux grandes puissances financières un nombre de votes calculé suivant
l'importance de leur participation au capital de ces deux institutions. Ce sont
principalement les Etats que l’Assemblée générale a qualifiés de partenaires commer-
ciaux de l’Afrique du Sud. Aussi faut-il que les Etats tiennent désormais pour acquis
qu’ils sont tenus de conformer leur attitude dans ces institutions aux décisions des
Nations Unies.

83
96 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

laquelle constitue la mention première de la résolution 284 (1970) et dont
la résolution 276 (1970) est la condition. Cette présence a justifié les
résolutions 282 (1970) et 283 (1970), que la Cour ne pouvait négliger
comme ne rentrant pas dans le cadre de la demande d’avis. Car en effet
la résolution 283 (1970) réaffirme, d’une part, la résolution 276 (1970) et,
d’autre part, la résolution 282 (1970) dans les termes suivants:

« Réaffirmant sa résolution 282 (1970) concernant l’embargo sur
les armes contre le Gouvernement sud-africain et l’importance de
cette résolution pour le territoire et le peuple de Namibie... »

Ces deux résolutions, 282 (1970) et 283 (1970) touchant la présence
illégale de PAfrique du Sud en Namibie, ont d’ailleurs été adoptées avant
la demande d’avis, la résolution 283 (1970) uniquement en raison de cette
présence illégale, principal objet de la demande d’avis, et la résolution 282
(1970) visant l'apartheid au-delà des frontières de l'Afrique du Sud,
ainsi que la politique raciste de cette dernière en Afrique australe,
comprenant la Namibie. La résolution 282 (1970) s’exprime ainsi:

« Réitérant sa condamnation de la politique malfaisante et odieuse
d’apartheid et des mesures prises par le Gouvernement sud-africain
pour appliquer et étendre cette politique au-delà de ses frontières,

Profondément inquiet du refus persistant du Gouvernement sud-
africain de renoncer à sa politique raciste et de se conformer aux
résolutions adoptées par le Conseil de sécurité et l’Assemblée géné-
rale sur cette question et d’autres questions relatives à l'Afrique
australe. »

Ce dernier paragraphe de la résolution 282 (1970), en se référant
«aux résolutions adoptées par le Conseil de sécurité », visait, en particulier,
la résolution 276 (1970).

16. Quoique la Cour n'ait pas fait mention des résolutions 282 (1970)
et 283 (1970), elle n’en est pas moins arrivée à des conclusions qui ne
diffèrent pas substantiellement de celles qui découlent de ces deux
résolutions et du statut de neutralité.

Je commence par les conséquences d’ordre économique, à savoir celles
énumérées par la résolution 283 (1970) et celles, plus completes, résultant
du statut de neutralité citées au paragraphe 14, n° 7, de la présente
opinion individuelle. L'avis n’a pas manqué d’opiner, au dispositif, dans
le sens que les Etats Membres des Nations Unies ont l'obligation «de
s'abstenir de tous actes et en particulier de toutes relations avec le
Gouvernement sud-africain … qui constitueraient une aide ou une
assistance» à l’Afrique du Sud. La prohibition de l’aide économique
prévue par la résolution 283 (1970) et par le statut de neutralité a ainsi
été reprise en substance par l’avis de la Cour.

Le dispositif, ainsi qu’il ressort de la lecture de l’ensemble de l’avis, fait

84
97 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

partie intégrante avec les motifs et s'explique par eux. Mais même à la
lumière des motifs, des détails manquent qu’il eût été utile de préciser.
La question se posait de savoir s’il fallait que les conséquences juridiques
que la Cour a été appelée à dégager soient condensées en quelques règles
principales, ou s’il y avait lieu de les énoncer en termes aussi détaillés que
possible. La Cour a opté pour la première solution, laissant aux organes
politiques le soin d’en faire l'application. Cela ne me paraît pas avoir été
tout à fait le désir du Conseil de sécurité. Sans doute une formulation
analytique poussée à l'extrême n’efit pas été exhaustive et eût méconnu
parfois des circonstances forcément imprévisibles. Néanmoins, une
énumération plus complète mais qui ne se serait pas perdue dans les
détails aurait pu être plus satisfaisante et aurait plus sûrement tari les
sources d’interprétations faites parfois au gré des tendances ou des
intérêts nationaux.

Les précisions suceptibles de compléter l’avis peuvent, en conséquence
de ce qui a été dit plus haut, se déduire des énonciations du statut de
neutralité et de la résolution 283 (1970). Quoique non retenue par l’avis,
cette résolution. bénéficie de la règle qui y a été énoncée erga omnes, à
savoir que les décisions du Conseil de sécurité s'imposent impérativement
en vertu de l’article 25 de la Charte. Telles seraient, à titre énumératif non
limité, les interdictions d’ordre économique qui en découlent:

1) Les Etats doivent s’interdire et interdire à leurs nationaux ou
ressortissants et aux résidents étrangers, sous peine de sanctions, de
participer aux sociétés ou entreprises sud-africaines ayant leur siège social
ou étant enregistrées en territoire namibien, ou y ayant des établissements,
représentations ou agences, soit à titre technique, soit sur le plan financier
par acquisition d'actions, d'obligations ou de parts sociales.

2) Les Etats ne doivent pas autoriser que les actions et obligations de
ces sociétés soient cotées en bourse ou qu'elles y fassent l’objet de trans-
actions. Autrement ils faciliteraient l'écoulement de biens détournés ou
spoliés, compte tenu des responsabilités civiles ou commerciales qui s’y
rattachent.

3) Les exploitations pétrolières, diamantifères, aurifères et autres
exploitations des richesses du sol et du sous-sol de la Namibie, de ses
eaux territoriales ou de son plateau continental, effectuées par l’Afrique
du Sud ou ses ressortissants, ou avec son autorisation, constituant une
extorsion de biens namibiens par l'autorité occupante ou avec son con-
cours, la République sud-africaine devra rendre compte au futur Etat
namibien des revenus et taxes qu'elle en a retirés ou perçus. Les Etats qui
auraient retiré des bénéfices de ces exploitations, soit sous forme de
concessions ou de participation au capital investi, pourraient être
responsables vis-à-vis de la Namibie solidairement avec l'Etat sud-
africain. Ces Etats, leurs ressortissants compris, doivent s’abstenir
d'acquérir les produits de ces exploitations afin de ne pas encourir la

85
98 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

responsabilité civile d’une complicité par recel ou achat en connaissance
de cause de biens n’appartenant pas au cédant.

17. Venant au domaine militaire, il faut remarquer que le dispositif de
Pavis interdisant toute aide et toute assistance à l'Afrique du Sud est
conçu en des termes très généraux. Mentionnant «tous actes » et «toutes
relations avec le Gouvernement sud-africain », il inclut manifestement
Paide militaire, cette aide étant sans conteste la plus grave et la plus
grosse de conséquences et, partant, devant être interdite avant toute
autre. Toute fourniture d'armes, de munitions et de matériel de guerre et
toute assistance militaire technique ou scientifique sont désormais
prohibées. Cette règle s'applique à tous les Etats, et aucun d’eux ne peut
s’y soustraire pour quelque motif que ce soit: intérêts économiques ou
stratégiques.

Ainsi qu’il en a été pour les conséquences d’ordre économique, il reste
à déterminer le détail de l’aide militaire prohibée. Comme la résolution
283 (1970), la résolution 282 (1970) constitue une décision obligatoire en
vertu de l’article 25 précité; et cela d’autant plus que la résolution 282
(1970) relève, ainsi qu’il a été dit, de la résolution 276 (1970) par la voie de
la résolution 283 (1970). De toute façon, les faits d’aide ou d’assistance
militaire dont les Etats doivent s’abstenir sont ceux dont l'interdiction
est énoncée par la résolution 282 (1970) et par le statut de neutralité
mentionnés au paragraphe 14, n°* 1 à 6 de cette opinion individuelle.
Dans le cas de chacun des trois documents en cause — lavis, la résolution
282 (1970) et le statut de neutralité —. il importe de ne pas aider un
agresseur: en conséquence les mesures à appliquer ne peuvent qu'être les
mêmes pour répondre à un même besoin.

Certains gouvernements, pour se soustraire dans une certaine mesure à
l’embargo sur les armes et le matériel de guerre terrestre, naval et aérien,
ont fait une distinction entre les armes et le matériel destinés à être utilisés
à l’intérieur, autrement dit à la répression, sur lesquels porterait l’inter-
diction, et les armes et le matériel affectés à la défense extérieure, qui
seraient exclus de l’embargo.

Cette distinction est condamnée par les faits. Dans les guerres menées
par les puissances coloniales et les Etats mandataires, le matériel lourd,
les avions de combat ont été largement utilisés. D’après M. McBride,
secrétaire général de la Commission internationale de juristes, «les armes
lourdes sont souvent employées pour maintenir un régime colonial, et
elles peuvent être très utiles à un régime comme celui de l'Afrique du
Sud 1». Des blindés furent effectivement déployés à Sharpeville, le 21 mars
1960, lorsque, dans une fusillade, les forces sud-africaines ont tué, selon
un rapport des Nations Unies, un grand nombre de manifestants noirs,

1 Sous-comité du Conseil de sécurité, S/AC.17/SR.14, séance du 24 juin 1970.

86
99 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

paisibles et sans armes, pendant que des avions de chasse survolaient
la foule. L’anniversaire de ce jour a été proclamé par l’Assemblée
générale Journée internationale pour l'élimination de la discrimination
raciale. Certes, comme le disait un diplomate, «il n’est pas possible
de transformer des sous-marins en véhicules amphibies pour les utiliser
dans des opérations terrestres». Il n'échappe cependant à personne
que des bombardements par des unités navales ou des aéronefs, de
ports, de villes, de villages ou de concentrations d’hommes, ont eu
lieu au cours des guerres coloniales. C’est pourquoi la fourniture de
toutes armes susceptibles de renforcer le potentiel militaire de l’Afrique
du Sud est à interdire. Cela particulièrement parce que c’est cette force
matérielle qui lui permet de se maintenir en Namibie nonobstant la
résolution 276 (1970).

18. D'autre part, la présence illégale de l’Afrique du Sud en Namibie
donne à l’article 103 de la Charte des possibilités d'application étendues.
Les obligations des Membres des Nations Unies en vertu de la Charte
que vise cet article englobent manifestement les obligations qui découlent
des dispositions de la Charte et de ses buts, ainsi que celles énoncées par
les décisions obligatoires des organes des Nations Unies. Parmi ces
décisions figurent celles du Conseil de sécurité, à savoir les résolutions 282
(1970) et 283 (1970). L'article 103 s'appliquant aux engagements passés
et futurs, deviennent inopposables aux Etats Membres dans leurs relations
avec l'Afrique du Sud, quelle qu’en soit la date‘: les alliances militaires,
les accords navals ou relatifs à des manœuvres navales communes, les
accords de fournitures d’armes, de matériel de guerre et de munitions, les
accords de coopération dans le domaine nucléaire à quelque fin que ce
soit, ainsi que toutes conventions comportant une assistance quelconque
de nature à faciliter le maintien de l'Afrique du Sud en Namibie ainsi
qu'il est dit aux paragraphes 119 et suivants de l'avis de la Cour.

19. Il est nécessaire de souligner, pour terminer, que les Nations Unies
s'étaient persuadées, dès 1967, que toute aide accordée à l'Afrique du Sud
sans que soit attribuée à cette aide une destination déterminée, servirait
quand même ses desseins tant en territoire sud-africain qu’en Namibie.
Le Gouvernement sud-africain administre en effet ia Namibie comme
partie intégrante de son territoire, même avant qu’elle n’y fût annexée, y
appliquant sa politique raciale et d’exploitation coloniale. Toute assistan-
ce financière, économique ou militaire est de nature à développer cette
politique dans son ensemble et à renforcer en conséquence l'emprise de
l'Afrique du Sud sur le territoire namibien. Aussi l’Assemblée générale
a-t-elle adopté résolution sur résolution pour dissuader les Etats Membres
des Nations Unies d'accorder une aide quelconque à l’Afrique du Sud,
même non expressément destinée à consolider sa présence en Namibie
tant qu’elle poursuit sa politique de discrimination raciale et d’apartheid
dans l’ensemble géographique, politique, économique et militaire du

1 Voir à ce sujet L. Cavaré, op. cit., p. 653 et 654.
87
100 NAMIBIE (S.-O. AFRICAIN) (OP. IND. AMMOUN)

territoire sud et sud-ouest africain. Ce fut l’objet des résolutions 2307
(XXID), 2396 (XXIIT), 2426 (XXIII) et 2506 (XXIV). De mêmes les deux
résolutions 282 (1970) et 283 (1970) du Conseil de sécurité visent tout
autant l’Afrique du Sud que ia Namibie. Ce n’est que dans ce sens qu’on
peut comprendre l'avis; sinon on irait à l'encontre de la réalité des choses.

(Signé) Fouad AMMOUN.

88
